Allowable Subject Matter
1.	Claims 1-20 allowed.
2.	The following is an examiner’s statement of reasons for allowance: as argued by the applicant and in particular the underlined language shown below was not found in the prior art of records as arranged in the claims.  Hu et al (US 2019/0294247) fails to teach  detect a phase of a voltage signal at the at least one output of the driver ; detect a phase of a current signal at the at least one output of the driver; determining a phase difference between the phase of the voltage signal and the phase of the current signal; and adjust a frequency of an oscillating signal for the driver, based at least in part on the phase difference.
Further prior art searches were made but failed to produce any relevant results. Thus, the pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palit (US 2020/0139403 A1) is directed to resonant frequency tracking and control. Palit   is one of the closest publication to the current invention. Palit discloses most of the claimed elements. [0029] FIG. 1 illustrates an example linear resonant actuator system 10, includes an LRA 30 and LRA drive electronics 20. The example LRA drive electronics 20 includes example resonant frequency tracking/control architecture 100 according to the Disclosure. [0013] FIGS. 3A-3D illustrate example alternate resonant frequency tracking/control designs based on the resonant frequency tracking/control architecture of FIG. 1, for the example LRA application, each example design including an outer amplitude (voltage) control loop 201 to adjust resonator drive 21/22 amplitude, to provide uniform haptic feedback, based on determining a target back-emf (211), as a variable function of rated back-emf (214) and resonator frequency (169), and generating an amplitude control signal (219) as a difference (error) between target back-emf and estimated back-emf: FIG. 3A illustrates an example alternate F0 tracking/control loop 101A, with resonator drive voltage feedback 22V/225, and resonator current sense 221; FIG. 3B illustrates an example alternate F0 tracking/control loop 101B, with resonator voltage sense 225/226, and resonator current sense 221; FIG. 3C illustrates an example alternate F0 tracking/control loop 101C, with resonator drive voltage feedback 22V/225, and resonator current sense 221, and including pilot tone insertion 23 for resonator resistance Re estimation 241; FIG. 3D illustrates an example alternate F0 tracking/control loop 101D, with resonator voltage sense 225/226, and resonator current sense 221, and including pilot tone insertion 23 for resonator resistance Re estimation 241.

Palit (US 20200389113 A1), this publication claims priority benefit of US Provisional patent application 62/857,487 which was filed on Jun 5, 2019. Disclosed embodiments include a method for closed loop phase tracking comprised of determining a first estimated resonant frequency, generating a motor drive signal at the first estimated resonant frequency and applying the motor drive signal to a motor, measuring current and voltage of the motor drive signal, and filtering the measurements of current and voltage of the motor drive signal. The phase difference between the filtered current and voltage waveforms is measured and a second estimated resonant frequency is calculated. The generated motor drive frequency is adjusted to equal the second estimated resonant frequency (see Abstract).

Urano US 20070046144 A1  [0002]  relates to a drive control method for a piezoelectric actuator, a drive control apparatus for a piezoelectric actuator, and an electronic device.
Yamazaki et al (US 20050231069 A1) [0001] relates to a piezoelectric actuator drive apparatus, to an electronic device, to a driving method for the electronic device, to a drive control program for the electronic device, and to a storage medium in which the program is stored. [0007] A drive control method capable of circumventing this type of situation and driving a piezoelectric actuator is known whereby the drive frequency of the drive signal is returned to its initial value when a failure in the piezoelectric actuator at startup or an abnormal driving state is detected, and the drive signal is applied while the drive frequency is continuously modified (sweep) until it goes from the initial value to the optimum drive frequency (see Prior Art 2, for example).
Noro (US 20190248008 A1) discloses a driving control apparatus that can control relaxation of force in an actuator. The driving control apparatus is provided with: a driving control unit configured to control driving of the actuator according to a driving control signal; and a pressure control unit configured to control, according to a pressure control signal, involvement of the driving control signal in control of pressure to be generated by the actuator (see Abstract).
 

CONCLUSION

4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
/TADESSE HAILU/Primary Examiner, Art Unit 2173